 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        COREY FORTMAN,                                       CASE NO. 20-5019 RJB
11
                                   Plaintiff,                SECOND ORDER ON MOTION
12              v.                                           FOR SUMMARY JUDGMENT
13      DEBT ASSISTANCE NETWORK, LLC,
14                                 Defendant.

15

16          THIS MATTER comes before the Court the Plaintiff’s Motion for Summary Judgment,

17   or in the alternative, Motion for Partial Summary Judgment against Defendant Debt Assistance

18   Network, LLC. Dkt. 23. The Court has considered the pleadings filed regarding the motion and

19   the remaining file.

20          On January 9, 2020, the Plaintiff filed this case, asserting claims against the Defendant

21   for violations of the Credit Repair Organizations Act, 15 U.S.C. § 1679, et. seq. (“CROA”), the

22   Washington Consumer Protection Act, RCW 19.86, et. seq. (“CPA”), negligence, breach of

23   contract, intentional misrepresentation, and negligent misrepresentation. Dkt. 1. This case arises

24


     SECOND ORDER ON MOTION FOR SUMMARY JUDGMENT - 1
 1   from the Defendant’s alleged unlawful conduct and unfair business practices as a credit repair

 2   organization hired by the Plaintiff. Id.

 3          On May 10, 2021, the Plaintiff’s motion for summary judgment on Defendant’s liability

 4   on the Plaintiff’s CROA, CPA, negligence and breach of contract claims (Dkt. 23) were granted.

 5   Dkt. 25. The Plaintiff’s motion (Dkt. 23) to award him $11,268.79 was granted. Id. The

 6   Plaintiff’s motion to award him $5,000 in emotional distress damages, $2,500 in “credit

 7   damages,” and treble and/or punitive damages (Dkt. 23) were denied without prejudice for lack

 8   of supporting evidence. Id. The Plaintiff’s motion for an award of attorneys’ fees and costs

 9   (Dkt. 23) was granted; but the Plaintiff did not request a particular amount. Id. The May 10,

10   2021 Order further provided:

11          By May 28, 2021, the Plaintiff should supplement the record, if possible, by
            filings under oath, providing the evidence and explaining the grounds for the
12          claims for $5,000 in emotional distress damages, $2,500 in “credit damages,” and
            for treble and/or punitive damages. By that same date, the Plaintiff’s attorney
13          should supplement the record with a costs and attorney’s fee petition. Further, by
            May 28, 2021, the Plaintiff should inform the Court, in writing, what remains in
14          the case or if the case can be dismissed and closed after entry of final judgment.

15   Dkt. 25. The facts and procedural history are in that May 10, 2021 Order (Dkt. 25) and are

16   adopted here. The Defendant did not respond to the Plaintiff’s motion and has not participated in

17   the case for months.

18          The Plaintiff now informs the Court that after the costs and attorneys’ fee petition

19   decision is made, the case maybe closed. Dkt. 27. He did not supplement the record with

20   evidence relating to the $5,000 in emotional distress damages, $2,500 in “credit damages,” and

21   for treble and/or punitive damages claims. The Court should construe this response (Dkt. 27)

22   and his failure to supplement the record as a voluntary dismissal, without prejudice, of all

23   remaining claims - those for intentional misrepresentation and negligent misrepresentation and

24


     SECOND ORDER ON MOTION FOR SUMMARY JUDGMENT - 2
 1   damage claims for $5,000 in emotional distress damages, $2,500 in “credit damages,” and for

 2   treble and/or punitive damages.

 3          On May 28, 2021, the also Plaintiff filed a motion for costs and attorneys’ fees. Dkt. 26.

 4   That motion is noted June 18, 2021. Id. This motion appears to be the only outstanding matter

 5   to be handled in the case before a final judgment can be entered.

 6                                                       ORDER

 7          IT IS ORDERED that:

 8                 The Plaintiff’s notice, construed as a motion for voluntary dismissal, without

 9                  prejudice, of Plaintiff’s claims for intentional misrepresentation and negligent

10                  misrepresentation and damage claims for $5,000 in emotional distress damages,

11                  $2,500 in “credit damages,” and for treble and/or punitive damages (Dkt. 27) IS

12                  GRANTED; and

13                 Plaintiff’s claims for intentional misrepresentation and negligent

14                  misrepresentation and damage claims for $5,000 in emotional distress damages,

15                  $2,500 in “credit damages,” and for treble and/or punitive damages ARE

16                  DISMISSED WITHOUT PREJUDICE.

17          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

18   to any party appearing pro se at said party’s last known address.

19          Dated this 2nd day of June, 2021.

20

21
                                           A
                                           ROBERT J. BRYAN
22                                         United States District Judge

23

24


     SECOND ORDER ON MOTION FOR SUMMARY JUDGMENT - 3
